DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed May 10, 2021 have been fully considered but they are not persuasive.  The Applicants’ comments are directed to unclaimed subject matter.
The statement that the Applicants’ invention “enables multiple users of DC voltage to be supplied with power” (Remarks, page 12) is not claimed.  While the preamble of claim 1 recites “a DC voltage distribution system”, this system is defined by the structure recited in the claim.  Konoto anticipates this structure.
The Applicants then state “the method of the inventions include a DC bus in which the voltage may be changed and is not fixed.” (Remarks, page 13).  This functionality is not recited in the claim.  The claim recites “controlling the voltage of the DC voltage bus by providing power from the energy storage … or to the energy storage”.   The limitation of “controlling the voltage” can include regulating it to a fixed value, as disclosed by Konoto.  Furthermore, the Applicants then state that the specification describes “when a load connected to the DC bus changes, the energy storage converter acts to keep the voltage at the desired value” (Remarks, page 13, emphasis added).  It is unclear how the Applicants intend the claim to be interpreted.  Is the DC bus voltage fixed or allowed to change?  The Applicants’ offer conflicting remarks and have not presented any amendments to clarify the claim to explicitly recite the method steps over which they intend to seek patent protection.

It appears that the Applicants intend for the converter to maintain a fixed DC bus voltage until the DC voltage reference changes, causing the converter to change the DC bus voltage to a second value (Remarks, pages 13-14, bridging paragraph).  This functionality is not claimed.  Claim 1 does not recite changing the DC bus voltage.  The Applicants have not offered any amendments to explicitly recite this functionality. 
Konoto was cited as changing the DC voltage reference (between 12v and 16v, depending on the type of battery) to control how the converter operates.  Konoto changes its converter functionality because the voltage of the battery has changed, but the voltage of the DC bus remains fixes (thus, the converter has to change its gain to compensate for a different voltage on one side).  
The Applicants conclude with “the prior art of record does not disclose all of the limitations of claims 1 and 8” (Remarks, page 15).  The Applicants have not cited to any specific claimed limitation that they contend is not anticipated by Konoto.  While the Applicants quote the three method steps of claim 1 (Remarks, page 13), the Applicants arguments only cite to preferred functionality and examples in the specification.  None of the remarks highlight a specific limitation and then conduct an analysis of how it imports structure or functionality into the claim that is not disclosed by Konoto.
The amendments to claims 1 and 8 are for clarity only, they do not change the subject matter of the claims.  No other amendments have been filed to recite the DC bus voltage control functionality that they Applicants contend is the purpose of their system.  The Applicants have not separately argued against the art rejections of any of the dependent claims. The art rejections are maintained.

To define the voltage at which the converter operates is equivalent to giving it a numerical value (i.e. “convert to 10v” or “convert to 50v”).  The rest of the discussion repeats language from the specification and concludes that the skilled artisan would understand what is disclosed, without actually describing how.  The objection is maintained.  
The Applicants also have not argued against the Examiner’s interpretation that the DC voltage reference is mapped to Konoto’s 12v or 16v control signal to the converter.  Thus, it is maintained in this Action.
Drawings
Replacement figure 4 was received on May 10, 2021.  This drawing is acceptable and will be entered.
Specification
The disclosure is objected to because the “DC voltage reference” is never defined.  It is unclear if this is a target voltage for regulating the DC bus or some other value.  The specification repeatedly refers to it as being provided to the converters, but the specification does not explain how the converters use it.
If, as the Applicants alleged, this is a known value that is commonly used in the art, then adding this definition to the specification would not involve adding subject matter.  It would be entered as a clarification.  Citations to external references that disclose the meaning of this term would also help clarify the record.
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because the relationship between the energy storage converter and the DC voltage reference is unclear.  
Claim 1 recite that the method includes “detecting power flow of the energy storage converter; and changing the DC voltage reference on the basis of the detected power flow”.  This indicates that the DC voltage reference is a numerical representation of how the converter is already operating.  This is further supported by the Applicants’ own comments, which state, “the DC voltage reference defines the voltage at which the energy storage converter 28 operates” (Remarks, 2/10/21, page 10).
Claim 2, however, then recites that “the DC voltage reference is further changed to charge the energy storage”.  This indicates that the DC voltage reference has active control over how the converter operates to cause the energy storage to be charged.  It is unclear how this is possible given the language of claim 1 (that the voltage reference is taken from the power flow that already exists in the converter).  
The term “reference” is commonly used in the art to designate a target or a desired value.  In converters, a reference value would be the desired output voltage.  The Applicants appear to suggest that this reference voltage is something different, but they do not explicitly define it.  While the Applicants contend that this term is known in the art, they have not provided any evidence to support their position.
The specification appears to define the “power flow of the energy storage converter” as the energy storage level (state of charge) of the energy storage (see page 4, lines 13-14).  In effect, the applicants are not measuring the amount of power flowing through the converter itself – rather, they are sensing the energy level of the battery and then inferring the state of the converter.  The repeated use of “power flow of the energy storage” is unclear as it suggests a sensed value that is not actually being sensed.  The Applicants have not addressed this objection in their most recent reply.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konoto (US 2006/0220609). 
With respect to claim 1, Konoto discloses a method of controlling a DC voltage distribution system (fig 3; par 45-51), the DC voltage distribution system comprising 
a DC voltage bus (7), 
a fuel cell (1) electrically connected to the DC voltage bus, 
an energy storage (3) and an energy storage converter (5-6), wherein the input of the energy storage converter is connected to the energy storage and the output of the energy storage converter is connected to the DC bus, 
wherein the method comprises 
providing a DC voltage reference for the energy storage converter (either 12v or 16v), the energy storage converter controlling the voltage of the DC voltage bus by providing power from the energy storage to the DC bus or to the energy storage from the DC bus, 
detecting power flow of the energy storage converter (par 49-50; item 10 detects the 12v/16v output voltage of the battery), and 
changing the DC voltage reference on the basis of the detected power flow to change the power taken from the fuel cell (par 49-50).  
Konoto discloses the structure of figure 1.  Therefore, Konoto anticipates the “DC voltage distribution system”, as recited in the preamble.  There is no requirement in the claim of what loads or how many loads are coupled to the DC voltage bus or how their operation affects the voltage of the bus (as argued in the Applicants’ remarks).
As previously noted, and not rebutted, the detection of the converter power flow is really a detection of the state of charge of the battery.  Konoto discloses the method detects “power flow” of the converter by sensing whether the battery output is 12v or 16v. 
The Konoto 12v or 16v voltage reference is “provided“ (they are defined numbers in the system) and “detected” (by item 10).  The voltage reference is “changed” as conditions in the system change.  Upon a change of the battery output voltage, the fuel cell output is changed (to the appropriate 12v or 16v) in response (par 49-50).
With respect to claim 2, Konoto discloses the DC voltage reference is further changed to charge the energy storage (par 49-50).  Konoto discloses the DC voltage reference is changed upon detecting the voltage of the battery.  This results in a change in the fuel cell output, which is used, in part, to recharge the battery.  Thus, the Konoto DC voltage reference is changed “to charge” the battery (it may be indirect and occur at a later time, but the claim does not explicitly define when/how the charge occurs).
With respect to claim 3, Konoto discloses the DC voltage distribution system comprises a fuel cell converter (4), wherein the input of Preliminary AmendmentAtty. Docket No. OYAB-219Page 3 of 8the fuel cell converter is connected to the fuel cell and the output of the fuel cell converter is connected to the DC voltage bus (see fig 3).  
With respect to claim 5, Konoto discloses the fuel cell converter is operated to convert the fuel cell voltage to a higher value when the voltage of the fuel cell is below a lower limit set for the DC voltage of the DC voltage bus (par 34).  The Konoto fuel cell converter is a step-up converter. 
With respect to claim 6, Konoto discloses the DC voltage reference is increased (from 12v to 16v) when the detected power flow is towards the energy storage (par 49).  As discussed above, the specification defines “power flow” as a state of the converter inferred from actually measuring the state of charge of the energy store (the power flow itself is not detected or measured).  Konoto discloses detecting the 16v of the battery; this indicates that the Konoto battery has not been discharged.  From this, it is inferred that “power flow” is toward the battery. 
With respect to claim 7, Konoto discloses the DC voltage reference is decreased (from 16v to 12v) when the detected power flow is from the energy storage (par 50).  Similarly to the art rejection of claim 6, when the detected battery voltage is lower (12v), it is inferred that the converter is operating in a mode in which power flow is away from the battery.
With respect to claims 8-9 and 11, Konoto discloses the means plus function limitations, as discussed above in the art rejections of claims 1, 3 and 5, respectively.
With respect to claims 12-13, 15-16 and 18-20, Konoto discloses the DC voltage reference increase/decrease, as discussed above in the art rejection of claims 6-7.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Konoto in view of Nozaki (US 2018/0241095).
With respect to claims 4 and 10, Konoto discloses the fuel cell converter is a step-up converter, but does not expressly disclose it can lower the voltage.  Nozaki (fig 1) discloses the hybrid power system with a fuel cell (20) and converter (72) coupled to a DC bus (81) in parallel with a battery (30) and battery converter (71).  Nozaki discloses the fuel cell converter (72; see detailed schematic in fig 3) is operated to convert the fuel cell voltage to a lower value when the voltage of the fuel cell is above an upper limit set for the DC voltage of the DC voltage bus.  When the fuel cell converter is not actively switched (Q22 is off), the forward biasing of diode D21 reduces the voltage between P21 and P25 by 0.7v.  
Konoto and Nozaki are analogous because they are from the same field of endeavor, namely fuel cell converters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to build the Konoto fuel cell converter as taught by Nozaki.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Further motivation would have been to fill in the gaps in the Konoto disclosure. 
With respect to claims 14 and 17, Konoto anticipates (as discussed above in the art rejections of claims 6-7) or renders obvious (as discussed below in the alternative rejection of claims 6-7) the recited limitations regarding the direction of change in the DC voltage references. 
Claims 6-7, 12-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konoto.
This is an alternative art rejection for these dependent claims.  
Claim 1 only broadly recites that the DC voltage reference is “on the basis of the detected power flow”.  There is no indication in the claims of the specific relationship between the DC voltage reference and the power flow of energy storage converter.  
Further, claim 1 only broadly recites that the DC voltage reference is changed “to change the power taken from the fuel cell”.  Again, there is no indication in the claim of the specific relationship between the DC voltage reference and fuel cell functionality.
These dependent claims attempt to define the DC voltage reference only by one of the metrics (the direction of power flow).  This has the effect of making the DC voltage reference as random number. 
As an example, claim 6 recites “the DC voltage reference is increased when the detected power flow is towards the energy storage”.  The claim ends there.  There is no indication in the claims of what effect the DC voltage reference increase has on the fuel cell.  There is no requirement in the claim that an increase in the DC voltage reference would force the fuel cell converter output voltage down (as disclosed in the specification).
Similarly, the other dependent claims listed in this rejection only define the DC voltage reference by the detection power flow without any explanation for how an increase or decrease in this value would have any meaningful effect on the fuel cell.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836